KEAN, Judge, joined by PEARSON, Judge
(dissenting):
We view the sentence in this case as inappropriately severe, both legally and factually. We would modify the sentence to disapprove the bad-conduct discharge.
We agree with the majority’s assertion that the killing of a human being, even if caused by negligence, is a serious matter. But, this begs the question. All negligent homicides involve the death of a human being; so this fact alone does not help distin*968guish this offense, in terms of seriousness, from other negligent homicides. Likewise, we agree with the majority that the victim was an asset to his family and the community. However, for a negligence based offense, we do not believe the status of the victim should significantly add to or detract from the seriousness of the offense. For example, if appellant had fortuitously struck and killed an escaping bank robber instead of a devoted family man, should we consider his conduct any less serious? “Legally,” we think not. Consequently, we will explain our view of this Court’s role in sentence appropriateness analysis and how we weigh this case on the scale.
The line between sentence appropriateness and clemency is deeply rooted in the jurisprudence of the Uniform Code of Military Justice, but the line between the two is not as clear as recent iterations of it — for example, United States v. Healy, 26 M.J. 394, 395 (C.M.A.1988) — would suggest. Almost forty years ago, the Court of Military Appeals held, in United States v. Lanford, 6 U.S.C.M.A. 371, 378, 20 C.M.R. 87, 94 (1955), that:
The name by which the [Board of Review’s] power [concerning sentence] is denominated is really unimportant. What is important is that, within limitation of its own authority, the [B]oard of Review can, in the interests of justice, substantially lessen the rigor of a legal sentence. The [B]oard of [R]eview, therefore, can be compassionate; it can be lenient; it can be forebearing. If one prefers to call the influence of those human qualities in the mitigation of a sentence the exercise of the judicial function of determining legal appropriateness, the description is proper---- On the other hand, if one wishes to call it clemency, that description also is proper. The title applied to the power means little, so long as it is clearly understood that the law invests [B]oards of [R]e-view with the power to treat “an accused with less rigor that their authority permits.” [Citation omitted].3
We have not found a decision subsequent to Lanford which either elaborates upon, or reflects, its analysis of the relationship between sentence appropriateness and clemency. We engage in something of an oversimplification when we rely on the shorthand discussion of the issue in more recent decisions, such as Healy, for the proposition that our job is to approve a sentence the accused deserves, while others, exercising clemency, may give him less than he deserves. Neither we nor the trial court can determine with mathematical precision what punishment a particular accused “deserves.” In our system, sentencing is an individualized process, taking into account the nature and seriousness of the offense and the character of the offender. United States v. Snelling, 14 M.J. 267, 268 (C.M.A.1982); United States v. Mamaluy, 10 U.S.C.M.A. 102, 106-107, 27 C.M.R. 176, 180-81 (1959). It is in short, an imprecise science. In any given case there will be a range, sometimes a wide range, of sentences which we reasonably could find appropriate. Within that range there is room for us to be “compassionate; lenient; forebearing.” Lanford.4
In applying the sentencing principles set out in Mamaluy and Snelling a sentencing judge or court is conceptually locating the offense along an imaginary spectrum of offenses — from the most trivial to the gravest — and the offender along a spectrum of possible offenders — from those who “walk on water” to the most depraved and incorrigible. An appropriate sentence’s location on the spectrum of available punishments — from no punishment to the maximum authorized— *969should bear at least a rough relationship to the location of the offense and the offender on their respective spectrums. This is not a formula; it does not, and should not, reduce a subjective application of judgment to a mechanical exercise. It is merely a loose analytical model for thinking about what sentencing judges do. We use the same model, consciously or not, in determining sentence appropriateness.5
In assessing the relative gravity of this particular negligent homicide, we note first that alcohol was not a factor. Had it been, the appellant most likely still would have been guilty of no more that negligent homicide. See, e.g., United States v. Brown, 22 M.J. 448 (C.M.A.1986); United States v. Rios, 24 M.J. 515 (A.F.C.M.R.1987), pet. denied, 26 M.J. 80 (1988) (additional aggravating factors required to raise drunk driving to culpable negligence). We note also that many reported negligent homicide cases deal with offenses which generally are viewed as a greater affront to society’s norms than negligent operation of a motor vehicle. See, e.g., United States v. Henderson, 23 M.J. 77 (C.M.A.1986) (furnishing cocaine to the victim); United States v. McGhee, 33 M.J. 763 (A.C.M.R.1991), aff'd, 35 M.J. 194 (1991) (child neglect).
The evidence is this case shows that appellant was a generally careful driver. There is no indication of a pattern of neglect for the safety of others; only a lapse of judgment, which had tragic results. The evidence further shows that appellant had a good military record with no prior offenses, and was held in high esteem by his supervisors and his peers. In short, neither the nature and seriousness of the offense nor the character of the offender place this case near the aggravated end of the spectrum for sentencing purposes.
The maximum punishment authorized for negligent homicide is a bad-conduct discharge, confinement for one year, total forfeitures and reduction. The military judge sentenced appellant to the maximum authorized confinement as well as to a bad-conduct discharge. Whatever the intention of the military judge in imposing this sentence, it will result in the appellant carrying the life-long stigma of a punitive discharge. That stigma is not to be taken lightly. A punitive discharge is both a badge of dishonor and a practical disability. It was “designed to sever a service member from the military community and to a mark upon him which would make it difficult for him to reenter the civilian society and economy.” “By design,” a punitive discharge “impose[s] social and economic hardships.” United States v. Ohrt, 28 M.J. 301, 306 (C.M.A.1989), quoting Lance, A Criminal Punitive Discharge An Effective Punishment?, 79 Mil.L.Rev. 1, 17 (1978). Significantly, at trial, the government specifically argued against imposing a bad-conduct discharge. Appellant’s unit commander also recommended against a punitive discharge.
It may be, as the majority surmises, that the military judge in this case imposed a punitive discharge in order to make the appellant eligible for the return to duty program, in the hope or expectation that the convening authority would accept his recommendation (which he did) and that the appellant would successfully complete the program, obviating the punitive discharge (which he did not). If so, the judge imposed an inappropriately severe sentence with improper reliance on mitigating action by the convening or higher authority. See R.C.M. 1005(e)(3); United States v. Balboa, 33 M.J. 304 (C.M.A.1991). A punitive discharge in this case is either appropriate or not; if not, it is not rendered appropriate by the fact *970that the appellant may be given the opportunity to “work it off’ later.
After careful consideration of the entire record, we are not convinced that a punitive discharge, with its life-long stigmatising effect, is an appropriate response to this act of simple negligence. We would affirm only the confinement component of the sentence which appellant has already served.

. This Court and its counterparts are the successor of the service Boards of Review. While much has been amended in the UCMJ since Lanford, the pertinent provision in Article 66(c) concerning this Court’s power over sentences is essentially unchanged.


. On the other side of the equation, it is unlikely that convening authorities and other officials exercising clemency powers very often intend to grant an undeserved windfall. They extend clemency because in their view the accused deserves it, due to demonstrated rehabilitation potential, good conduct after conviction, or some other sound reason.
Shakespeare tells us that mercy “droppeth like the gentle rains from heaven." That's great literature, and good theology, but it is not good law. *969Clemency in our system is more focused than that.


. No doubt officials exercising clemency power frequently engage in a similar mental calculus, even if they don’t articulate it. We are.struck by the absence of any real difference between sentence appropriateness analysis as we employed, and the sort of analysis that probably goes into most clemency determinations. We are not trying to set a naught the distinction between sentence appropriateness and clemency — there are real differences, not the least of which is that officials exercising clemency power have the authority to confer undeserved mercy, even if they seldom do it. R.C.M. 1107(d); Cf. United States v. Wise, 6 U.S.C.M.A. 472, 20 C.M.R. 188, 192-93 (1955). We merely point out that when officials exercising clemency authority approach their task with their usual realism, and when this Court exercises its Article 66(c) authority in a "compassionate; lenient; forebearing” manner, sentence appropriateness and clemency analysis begin to converge.